Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments and remarks filed 08/19/2021 have been acknowledged.
Response to Arguments
Applicant’s arguments, filed 08/19/2021, with respect to the amendments claims have been fully considered and are persuasive. The examiner acknowledges that the prior art references of record, both alone and in combination do not teach of suggest all of the features of the amended claim 1, specifically with respect to “wherein the radiation transparent electrical transmission line passes through the radiation window from a first end of the radiation window to a second end of the radiation window which is opposite the first end”.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the amendment to claim 1 to include “wherein the radiation transparent electrical transmission line passes through the radiation window from a first end of the radiation window to a second end of the radiation window which is opposite the first end”. Furthermore, the examiner acknowledges that the prior art does not teach the amended claims 10 and 20 which recite “wherein the magnetic resonance imaging system comprises an antenna array, wherein the at least one coil element comprises a plurality of receiving coil elements, wherein the antenna array comprises the plurality of receiving coil elements” and amended claim 21 which recites “wherein the amplifier is connected to the coil element […] wherein the radiation transparent electrical transmission line is connected to the amplifier and is configured for transmitting an analog electrical signal from the amplifier disposed outside the radiation window, through the radiation window from a first side of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793